EXHIBIT 4.1 CHESAPEAKE ENERGY CORPORATION, as Issuer, THE SUBSIDIARY GUARANTORS, as Guarantors, AND THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee INDENTURE DATED AS OF MAY 27, 2008 7.25% SENIOR NOTES DUE 2018 CROSS-REFERENCE TABLE TIA SECTION INDENTURE SECTION 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.08 (b) 7.08; 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.05 (b) 11.03 (c) 11.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06; 11.02 (d) 7.06 314 (a) 4.02; 4.03; 11.02 (b) N.A. (c)(1) 11.04 (c)(2) 11.04 (c)(3) N.A. (d) N.A. (e) 11.05 (f) N.A. 315 (a) 7.01(b) (b) 7.05; 11.02 (c) 7.01(a) (d) 7.01(c) (e) 6.11 316 (a)(last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.02; 6.04; 9.02 (a)(2) N.A. (b) 6.07 (c) N.A. 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318 (a) 11.01 318 (c) 11.01 N.A. means Not Applicable NOTE: This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. TABLE OF CONTENTS Pages ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions. 1 SECTION 1.02.Other Definitions. 9 SECTION 1.03.Incorporation by Reference of Trust Indenture Act 10 ARTICLE TWO THE SECURITIES SECTION 2.01.Form and Dating 11 SECTION 2.02.Execution and Authentication 11 SECTION 2.03.Registrar and Paying Agent 11 SECTION 2.04.Paying Agent to Hold Money in Trust 12 SECTION 2.05.Holder Lists 12 SECTION 2.06.Transfer and Exchange 12 SECTION 2.07.Replacement Securities 12 SECTION 2.08.Outstanding Securities 12 SECTION 2.09.Temporary Securities 13 SECTION 2.10.Cancelation 13 SECTION 2.11.Defaulted Interest 13 SECTION 2.12.CUSIP Numbers 13 SECTION 2.13.Issuance of Additional Securities 13 ARTICLE THREE REDEMPTION SECTION 3.01.Notice to Trustee 14 SECTION 3.02.Selection of Securities to Be Redeemed 14 SECTION 3.03.Notice of Redemption 14 SECTION 3.04.Effect of Notice of Redemption 15 SECTION 3.05.Deposit of Redemption Price 15 SECTION 3.06.Securities Redeemed in Part 15 SECTION 3.07.Optional Redemption at Make-Whole Price 15 ARTICLE FOUR COVENANTS SECTION 4.01.Payment of Securities 15 SECTION 4.02.SEC Reports 16 SECTION 4.03.Compliance Certificates 16 SECTION 4.04.Maintenance of Office or Agency 17 SECTION 4.05.Corporate Existence 17 SECTION 4.06.Waiver of Stay, Extension or Usury Laws 17 SECTION 4.07.Payment of Taxes and Other Claims 17 SECTION 4.08.Maintenance of Properties and Insurance 17 SECTION 4.09.Limitation on Liens Securing Indebtedness 18 SECTION 4.10.Limitation on Sale/Leaseback Transactions 18 ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01.When Company May Merge, etc 19 SECTION 5.02.Successor Corporation Substituted 20 ARTICLE SIX DEFAULTS AND REMEDIES SECTION 6.01.Events of Default 20 SECTION 6.02.Acceleration 22 SECTION 6.03.Other Remedies 22 SECTION 6.04.Waiver of Past Defaults 22 SECTION 6.05.Control by Majority 22 SECTION 6.06.Limitation on Remedies 22 SECTION 6.07.Rights of Holders to Receive Payment 23 SECTION 6.08.Collection Suit by Trustee 23 SECTION 6.09.Trustee May File Proofs of Claim 23 SECTION 6.10.Priorities 23 SECTION 6.11.Undertaking for Costs 24 ARTICLE SEVEN TRUSTEE SECTION 7.01.Duties of Trustee 24 SECTION 7.02.Rights of Trustee 25 SECTION 7.03.Individual Rights of Trustee 26 SECTION 7.04.Trustee’s Disclaimer 26 SECTION 7.05.Notice of Defaults 26 SECTION 7.06.Reports by Trustee to Holders 26 SECTION 7.07.Compensation and Indemnity 26 SECTION 7.08.Replacement of Trustee 27 SECTION 7.09.Successor Trustee by Merger, etc 27 SECTION 7.10.Eligibility; Disqualification 27 SECTION 7.11.Preferential Collection of Claims Against Company 28 ARTICLE EIGHT DISCHARGE OF INDENTURE SECTION 8.01.Option to Effect Legal Defeasance or Covenant Defeasance. 28 SECTION 8.02.Legal Defeasance and Discharge 28 SECTION 8.03.Covenant Defeasance 28 SECTION 8.04.Conditions to Legal or Covenant Defeasance 29 SECTION 8.05.Deposited Money and U.S. Government Securities to be Held in Trust; Other Miscellaneous Provisions 29 SECTION 8.06.Repayment to Company 30 SECTION 8.07.Reinstatement 30 ARTICLE NINE AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 9.01.Without Consent of Holders. 31 SECTION 9.02.With Consent of Holders 31 SECTION 9.03.Compliance with Trust Indenture Act 32 SECTION 9.04.Revocation and Effect of Consents 32 SECTION 9.05.Notation on or Exchange of Senior Notes 33 SECTION 9.06.Trustee Protected 33 ARTICLE TEN GUARANTEES SECTION 10.01.Unconditional Guarantee 33 SECTION 10.02.Subsidiary Guarantors May Consolidate, etc., on Certain Terms 34 SECTION 10.03.Addition of Subsidiary Guarantors 34 SECTION 10.04.Release of a Subsidiary Guarantor 35 SECTION 10.05.Limitation of Subsidiary Guarantor’s Liability 35 SECTION 10.06.Contribution 35 SECTION 10.07.[Intentionally Omitted.] 35 SECTION 10.08.Severability 35 ARTICLE ELEVEN MISCELLANEOUS SECTION 11.01.Trust Indenture Act Controls 36 SECTION 11.02.Notices 36 SECTION 11.03.Communication by Holders with Other Holders 37 SECTION 11.04.Certificate and Opinion as to Conditions Precedent 37 SECTION 11.05.Statements Required in Certificate or Opinion 37 SECTION 11.06.Rules by Trustee and Agents 37 SECTION 11.07.Legal Holidays 37 SECTION 11.08.Governing Law 37 SECTION 11.09.No Adverse Interpretation of Other Agreements 37 SECTION 11.10.No Recourse Against Others 38 SECTION 11.11.Successors 38 SECTION 11.12.Duplicate Originals 38 SECTION 11.13.Severability 38 SECTION 11.14.Force Majeure 38 SIGNATURES APPENDIX A-1 EXHIBIT 1 TO THE APPENDIX - FORM OF SECURITY B-1 NOTE:This Table of Contents shall not, for any purpose, be deemed to be a part of this Indenture. INDENTURE, dated as of May27, 2008, among CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation (the “Company”), the SUBSIDIARY GUARANTORS listed as signatories hereto and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as Trustee. Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Company’s 7.25% Senior Notes due 2018: ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions. “Additional Securities” means 7.25% Senior Notes due 2018 issued from time to time after the Issue Date under the terms of this Indenture (other than pursuant to Section 2.06, 2.07, 2.09 or 3.06 of this Indenture). “Adjusted Consolidated Net Tangible Assets” or “ACNTA” means (without duplication), as of the date of determination, (a)the sum of (i)discounted future net revenue from proved oil and gas reserves of the Company and its Subsidiaries calculated in accordance with SEC guidelines before any state or federal income taxes, as estimated by petroleum engineers (which may include the Company’s internal engineers) in a reserve report prepared as of the end of the Company’s most recently completed fiscal year, as increased by, as of the date of determination, the discounted future net revenue of (A)estimated proved oil and gas reserves of the Company and its Subsidiaries attributable to any acquisition consummated since the date of such year-end reserve report, and (B)estimated proved oil and gas reserves of the Company and its Subsidiaries attributable to extensions, discoveries and other additions and upward revisions of estimates of proved oil and gas reserves due to exploration, development or exploitation, production or other activities conducted or otherwise occurring since the date of such year-end reserve report, which, in the case of sub-clauses (A)and (B), would, in accordance with standard industry practice, result in such increases as calculated in accordance with SEC guidelines (utilizing the prices utilized in such year-end reserve report), and decreased by, as of the date of determination, the discounted future net revenue of (C)estimated proved oil and gas reserves of the Company and its Subsidiaries produced or disposed of since the date of such year-end reserve report and (D)reductions in the estimated oil and gas reserves of the Company and its Subsidiaries since the date of such year-end reserve report attributable to downward revisions of estimates of proved oil and gas reserves due to exploration, development or exploitation, production or other activities conducted or otherwise occurring since the date of such year-end reserve report which, in the case of sub-clauses (C)and (D), would, in accordance with standard industry practice, result in such decreases as calculated in accordance with SEC guidelines (utilizing the prices utilized in such year-end reserve report); provided that, in the case of each of the determinations made pursuant to clauses (A) through (D), such increases and decreases shall be as estimated by the Company’s engineers, (ii)the capitalized costs that are attributable to oil and gas properties of the Company and its Subsidiaries to which no proved oil and gas reserves are attributable, based on the Company’s books and records as of a date no earlier than the date of the Company’s latest annual or quarterly financial statements, (iii)the Net Working Capital on a date no earlier than the date of the Company’s latest annual or quarterly financial statements and (iv)the greater of (I)the net book value on a date no earlier than the date of the Company’s latest annual or quarterly financial statements and (II)the appraised value, as estimated by independent appraisers, of other tangible assets (including Investments in unconsolidated Subsidiaries) of the Company and its Subsidiaries, as of a date no earlier than the date of the Company’s latest audited financial statements, minus (b)the sum of (i)minority interests, (ii)any gas balancing liabilities of the Company and its Subsidiaries reflected as a long-term liability in the Company’s latest annual or quarterly financial statements, (iii)the discounted future net revenue, calculated in accordance with SEC guidelines (utilizing the prices utilized in the Company’s year-end reserve report), attributable to reserves which are required to be delivered to third parties to fully satisfy the obligations of the Company and its Subsidiaries with respect to Volumetric Production Payments on the schedules specified with respect thereto, (iv)the discounted future net revenue, calculated in accordance with SEC guidelines, attributable to reserves subject to Dollar-Denominated Production Payments which, based on the estimates of production included in determining the discounted future net revenue specified in (a) (i)above (utilizing the same prices utilized in the Company’s year-end reserve report), would be necessary to fully satisfy the payment obligations of the Company and its Subsidiaries with respect to Dollar-Denominated Production Payments on the schedules specified with respect thereto and (v)the discounted future net revenue, calculated in accordance with SEC guidelines (utilizing the same prices utilized in the Company’s year-end reserve report), attributable to reserves subject to participation interests, overriding royalty interests or other interests of third parties, pursuant to participation, partnership, vendor financing or other agreements then in effect, or which otherwise are required to be delivered to third parties.If the Company changes its method of accounting from the full cost method to the successful efforts method or a similar method of accounting, Adjusted Consolidated Net Tangible Assets will continue to be calculated as if the Company were still using the full cost method of accounting. “Adjusted Net Assets of a Subsidiary Guarantor” at any date shall mean the lesser of (i)the amount by which the fair value of the property of such Subsidiary Guarantor exceeds the total amount of liabilities, including, without limitation, contingent liabilities (after giving effect to all other fixed and contingent liabilities incurred or assumed on such date), but excluding liabilities under the Guarantee of such Subsidiary Guarantor at such date and (ii)the amount by which the present fair saleable value of the assets of such Subsidiary Guarantor at such date exceeds the amount that will be required to pay the probable liability of such Subsidiary Guarantor on its debts (after giving effect to all other fixed and contingent liabilities incurred or assumed on such date and after giving effect to any collection from any Subsidiary of such Subsidiary Guarantor in respect of the obligations of such Subsidiary under the Guarantee), excluding debt in respect of the Guarantee, as they become absolute and matured. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person directly or indirectly, whether through the ownership of Voting Stock, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means any Registrar, Paying Agent or co-registrar. “Attributable Indebtedness” means, with respect to any particular lease under which any Person is at the time liable and at any date as of which the amount thereof is to be determined, the present value of the total net amount of rent required to be paid by such Person under the lease during the primary term thereof, without giving effect to any renewals at the option of the lessee, discounted from the respective due dates thereof to such date at the rate of interest per annum implicit in the terms of the lease. As used in the preceding sentence, the “net amount of rent” under any lease for any such period shall mean the sum of rental and other payments required to be paid with respect to such period by the lessee thereunder excluding any amounts required to be paid by such lessee on account of maintenance and repairs, insurance, taxes, assessments, water rates or similar charges. In the case of any lease which is terminable by the lessee upon payment of a penalty, such net amount of rent shall also include the amount of such penalty, but no rent shall be considered as required to be paid under such lease subsequent to the first date upon which it may be so terminated. “Average Life” means, as of the date of determination, with respect to any Indebtedness, the quotient obtained by dividing (i)the product of (x)the number of years from such date to the date of each successive scheduled principal payment of such Indebtedness multiplied by (y)the amount of such principal payment by (ii)the sum of all such principal payments. “Board of Directors” means, with respect to any Person, the Board of Directors of such Person or any committee of the Board of Directors of such Person duly authorized to act on behalf of the Board of Directors of such Person. “Board Resolution” means, with respect to any Person, a copy of a resolution certified by the Secretary or an Assistant Secretary of such Person to have been duly adopted by the Board of Directors or the managing partner(s)of such Person and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day” means any day on which the New York Stock Exchange, Inc. is open for trading and which is not a Legal Holiday. “Capital Stock” means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated) of corporate stock or partnership or limited liability company interests and any and all warrants, options and rights with respect thereto (whether or not currently exercisable), including each class of common stock and preferred stock of such Person. “Capitalized Lease Obligations” of any Person means the obligations of such Person to pay rent or other amounts under a lease of property, real or personal, that is required to be capitalized for financial reporting purposes in accordance with GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Company” means the party named as such above, until a successor replaces such Person in accordance with the terms of this Indenture, and thereafter means such successor. “Credit Facilities” means one or more debt facilities (including, without limitation, the Company’s existing credit facility) or commercial paper facilities, in each case with banks, investment banks, insurance companies, mutual funds and/or other institutional lenders providing for revolving credit loans, term loans, receivables financing (including through the sale of receivables to such lenders or to special purpose entities formed to borrow from (or sell receivables to) such lenders against such receivables) or letters of credit, in each case, as amended, extended, restated, renewed, refunded, replaced or refinanced (in each case with Credit Facilities), supplemented or otherwise modified (in whole or in part and without limitation as to amount, terms, conditions, covenants and other provisions) from time to time. “Currency Hedge Obligations” means, at any time as to the Company and its Subsidiaries, the obligations of any such Person at such time that were incurred in the ordinary course of business pursuant to any foreign currency exchange agreement, option or futures contract or other similar agreement or arrangement designed to protect against or manage such Person’s or any of its Subsidiaries’ exposure to fluctuations in foreign currency exchange rates. “Default” means any event which is, or after notice or passage of time would be, an Event of Default. “De Minimis Guaranteed Amount” means a principal amount of Indebtedness that does not exceed $5,000,000. “Disqualified Stock” means any Capital Stock of the Company or any Subsidiary of the Company which, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event or with the passage of time, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the Maturity Date or which is exchangeable or convertible into debt securities of the Company or any Subsidiary of the Company, except to the extent that such exchange or conversion rights cannot be exercised prior to the Maturity Date. “Dollar-Denominated Production Payments” means production payment obligations recorded as liabilities in accordance with GAAP, together with all undertakings and obligations in connection therewith. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC thereunder. “Existing
